UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CLARENCE LIVINGSTON,

                                  Plaintiff,

                      -against-
                                                                    20-CV-2009 (LTS)
 DETECTIVE JOHN DOE; NEW YORK
                                                                 ORDER OF SERVICE
 COUNTY DISTRICT ATTORNEY OFFICE;
 MANHATTAN CRIMINAL SUPREME
 COURT; CITY OF NEW YORK,

                                  Defendants.

LAURA TAYLOR SWAIN, United States District Judge:

       Plaintiff, currently incarcerated at Groveland Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that he was arrested without probable cause, and that

after he spent 23 months in pretrial detention, the charges were dismissed. By order dated March

9, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis. 1

                                   STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.




                                                   2
                                           DISCUSSION

A.     Improper Defendants

               New York County District Attorney’s Office

       Prosecutors are immune from civil suits for damages for acts committed within the scope

of their official duties where the challenged activities are not investigative in nature but, rather,

are “intimately associated with the judicial phase of the criminal process.” Simon v. City of New

York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976));

see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993) (holding that absolute immunity is

analyzed under “functional approach” that “looks to the nature of the function performed, not the

identity of the actor who performed it”). In addition, prosecutors are absolutely immune from

suit for acts that may be administrative obligations but are “directly connected with the conduct

of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009).

       Here, Plaintiff’s claims against the New York County District Attorney’s Office are based

on actions within the scope of the District Attorney’s official duties and associated with the

conduct of a trial. Therefore, these claims are dismissed because they seek monetary relief

against a defendant who is immune from suit and as frivolous. 28 U.S.C. § 1915(e)(2)(b)(i), (iii);

see Collazo v. Pagano, 656 F. 3d 131, 134 (2d Cir. 2011) (holding that claim against prosecutor

is frivolous if it arises from conduct that is “intimately associated with the judicial phase of the

criminal process”).

               New York County Supreme Court

       Section 1983 protects against deprivations of one’s federally protected rights by any

“person” acting under color of state law. 42 U.S.C. § 1983. A court is not a “person” within the

meaning of § 1983. Zuckerman v. Appellate Div., Second Dep’t, Sup.Ct. of State of N. Y., 421

F.2d 625, 626 (2d Cir. 1970). Moreover, as an agency of the state of New York, “New York state

                                                   3
courts are immune from suit under the Eleventh Amendment.” Goldberg v. Roth, No. 99-CV-

11591, 2001 WL 1622201, at *4 (S.D.N.Y. Dec. 17, 2001) (citations omitted).

       For these reasons, the court is not a proper defendant, and Plaintiff’s claims against it are

dismissed for failure to state a claim on which relief may be granted, and on immunity grounds.

B.     Order of Service

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendant the City of New York through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (USM-285 form) for this defendant. The Clerk of Court is further

                                                  4
instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so. 2

C.      John Doe Detective

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the New York City Law Department to identify the John Doe

detective who arrested Plaintiff on May 18, 2016, at the subway station at Eighth Avenue and

14th Street in Manhattan. It is therefore ordered that the New York City Law Department, which

is the attorney for and agent of the New York City Police Department, must ascertain the identity

of the John Doe whom Plaintiff seeks to sue here and the address where the defendant may be

served. The New York City Law Department must provide this information to Plaintiff and the

Court within sixty days of the date of this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendant. The amended complaint will replace, not supplement, the

original complaint. An amended complaint form that Plaintiff should complete is attached to this

order. Once Plaintiff has filed an amended complaint, the Court will screen the amended



        2
          To challenge his current sentence, Plaintiff would need to file a petition for a writ of
habeas corpus after he exhausts his state court remedies. A habeas corpus petition brought under
28 U.S.C. § 2254 is the proper vehicle for a state prisoner who is in custody under a judgment of
a state court and challenges the constitutionality of his custody, see Cook v. New York State
Division of Parole, 321 F.3d 274, 278 (2d Cir. 2003); James v. Walsh, 308 F.3d 162, 166 (2d Cir.
2002). A petition for a writ of habeas corpus under 28 U.S.C. § 2241 “is the proper means to
challenge the execution of a sentence.” Adams v. United States, 372 F.3d 132, 135 (2d Cir. 2004)
(emphasis in original).

                                                     5
complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285

form with the address for the named John Doe Defendant and deliver all documents necessary to

effect service to the U.S. Marshals Service.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court dismisses Plaintiff’s claims against the New York County District Attorney’s

Office and the “Manhattan Criminal Supreme Court.” See 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

       The Clerk of Court is directed to complete the USM-285 form with the addresses for the

City of New York and deliver all documents necessary to effect service to the U.S. Marshals

Service.

       The Clerk of Court is further instructed to mail a copy of this order and the complaint to

the New York City Law Department at: 100 Church Street, New York, N.Y. 10007.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated: March 25, 2020
        New York, New York                             /s/ Laura Taylor Swain

                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge




                                                 6
         DEFENDANT AND SERVICE ADDRESS


City of New York
New York City Law Department
100 Church Street
New York, N.Y. 10007
